Exhibit 99.3 Pro Forma Financial Information Unaudited Pro Forma Balance Sheet As of September 30, 2014 (in thousands, except per share amounts) Historical Historical Consolidated ICF Olson Adjustments Pro Forma Current Assets: Cash $ 7,509 $ 10,753 $ — $ 18,262 Contract receivables, net 248,154 43,048 — 291,202 Prepaid expenses and other 13,892 1,546 — 15,438 Income tax receivable 3,528 — — 3,528 Total current assets 273,083 55,347 — 328,430 Total property and equipment, net 28,920 16,340 — 45,260 Other assets: Goodwill 461,659 77,804 130,949 (a) 670,412 Other intangible assets, net 15,852 15,704 49,159 (a) 80,715 Restricted cash 1,548 — — 1,548 Other assets 12,419 3,010 ) (b) 13,022 Total Assets $ 793,481 $ 168,205 $ 177,701 $ 1,139,387 Current Liabilities: Accounts payable $ 44,729 $ 15,256 $ — $ 59,985 Accrued salaries and benefits 44,017 4,913 — 48,930 Accrued expenses 40,445 2,647 — 43,092 Deferred revenue 20,471 13,026 — 33,497 Deferred income taxes 4,155 787 — 4,942 Current maturities of long-term debt — 9,000 ) (c) — Other current liabilities — 2,712 ) (c) 491 Total current liabilities 153,817 48,341 ) 190,937 Long-term liabilities: Long-term debt 115,216 74,250 222,140 (c) 411,606 Deferred rent 14,805 7,191 ) (c) 20,215 Deferred income taxes 11,944 1,365 — 13,309 Other 9,027 — — 9,027 Total Liabilities 304,809 131,147 209,138 645,094 Commitments and Contingencies Stockholders’ Equity: Additional paid-in capital 263,740 33,224 ) (d) 263,740 Retained earnings 277,174 5,309 312 (d) 282,795 Other equity ) ) 1,475 (d) ) Total Stockholders’ Equity 488,672 37,058 ) 494,293 Total Liabilities and Stockholders’ Equity $ 793,481 $ 168,205 $ 177,701 $ 1,139,387 1 Unaudited Pro Forma Statement of Operations Nine Months Ended September 30, 2014 (in thousands, except per share amounts) Historical Historical Consolidated ICF Olson Adjustments Pro Forma Gross Revenue $ 773,708 $ 106,148 $ — $ 879,856 Direct Costs 486,461 58,381 2,826 (e) 547,668 Operating costs and expenses: Indirect and selling expenses 218,573 24,606 1,687 (e)(f) 244,866 Depreciation and amortization 9,493 3,191 — 12,684 Amortization of intangible assets 6,429 4,569 4,999 (g) 15,997 Total operating costs and expenses 234,495 32,366 6,686 273,547 Operating Income 52,752 15,401 ) 58,641 Interest expense ) ) 722 (h) ) Other (expense) income ) ) — ) Income before income taxes 49,473 9,551 ) 50,234 Provision for income taxes 18,206 3,612 ) (i) 18,486 Net income $ 31,267 $ 5,939 $ ) $ 31,748 Earnings per Share: Basic $ 1.59 $ 1.61 Diluted $ 1.56 $ 1.58 Weighted-average Shares: Basic Diluted 2 Unaudited Pro Forma Statement of Operations Twelve Months Ended December 31, 2013 (in thousands, except per share amounts) Historical Historical Consolidated ICF Olson Adjustments Pro Forma Gross Revenue $ 949,303 $ 118,208 $ — $ 1,067,511 Direct Costs 591,516 62,059 3,888 (e) 657,463 Operating costs and expenses: Indirect and selling expenses 272,387 34,829 16 (e)(f) 307,232 Depreciation and amortization 11,238 3,927 — 15,165 Amortization of intangible assets 9,477 4,979 6,144 (g) 20,600 Total operating costs and expenses 293,102 43,735 6,160 342,997 Operating Income 64,685 12,414 ) 67,051 Interest expense ) ) ) (h) ) Other (expense) income ) ) — ) Income before income taxes 62,226 5,855 ) 56,944 Provision for income taxes 22,896 2,100 ) (i) 20,952 Net income $ 39,330 $ 3,755 $ ) $ 35,992 Earnings per Share: Basic $ 1.99 $ 1.82 Diluted $ 1.95 $ 1.78 Weighted-average Shares: Basic Diluted 3 NOTES TO UNAUDITE D PRO FORMA FINANCIAL INFORMATION On November 5, 2014, ICF International, Inc. (“ICF” or the "Company"), completed the acquisition of OCO Holdings, Inc. (“Olson”), a Delaware corporation. As contemplated by the Agreement and Plan of Merger (the “Merger Agreement”), Olson became a wholly-owned indirect subsidiary of the Company. The unaudited pro forma consolidated financial statements have been prepared to give effect to the completed acquisition as if the acquisition had taken place at the beginning of the fiscal period January1, 2013, the beginning of the earliest fiscal period presented, and as of September 30, 2014 for the balance sheet. The pro forma amounts have been developed from the unaudited consolidated financial statements for the nine months ended September30, 2014, for ICF and Olson, as well as the audited consolidated financial statements of ICF contained in its Annual Report on Form 10-K for the year ended December31, 2013, and audited financial statements for Olson for the year ended December31, 2013. The historical Olson financial information is reflected in the financial statements according to ICF’s presentation. The assumptions, estimates and adjustments here have been made solely for the purposes of developing these consolidated financial statements. In accordance with the purchase method of accounting, the assets and liabilities of Olson were recorded at their respective estimated fair values as of the date of acquisition. Management's estimates of the fair value of assets acquired and liabilities assumed are based, in part, on third-party evaluations. The preliminary allocation of the purchase price was based upon a preliminary valuation, and our estimates and assumptions are subject to change. The unaudited pro forma consolidated financial statements are provided for illustrative purposes only and are not intended to represent the actual consolidated results of operations or the consolidated financial position of ICF had the acquisition occurred on the dates assumed, nor are they necessarily indicative of future consolidated results of operations or consolidated financial position. The unaudited pro forma consolidated financial statements should be read in conjunction with the separate historical consolidated financial statements of ICF and Olson. Note A. Basis of Presentation On November 5, 2014, the Company completed the acquisition of Olson, a leading provider of marketing technology and digital services based in Minneapolis, Minnesota. The acquisition expands the Company’s existing digital technology and strategic communications work and strengthens its ability to bring more integrated solutions to an expanded client base including multi-channel marketing initiatives across web, mobile, email, social, print, broadcast and off-premise platforms. The aggregate purchase price of approximately $296.4 million in cash, which includes the estimatedworking capital adjustment required by the Merger Agreement, was funded by the Company’s Fourth Amended and Restated Business Loan and Security Agreement, as modified on November 5, 2014. The Company engaged an independent valuation firm to assist management in the allocation of the purchase price to goodwill and to other acquired intangible assets. The excess of the purchase price over the estimated fair value of the net tangible assets acquired was approximately $273.6 million. The Company has allocated approximately $208 .8 million to goodwill and $64.8 million to other intangible assets. The intangible assets consist of approximately $60.3 million of customer-related intangibles that are being amortized over 10.2 years from the acquisition date, $3.9 million of marketing-related intangibles that are being amortized over 1.2 years from the acquisition date, and $0.6 million of technology intangibles that are being amortized over 6.2 years from the acquisition date. Olson was a stock purchase for tax purposes; therefore, goodwill and amortization of other intangibles created via this acquisition are not deductible for income tax purposes. These items will not affect the Company’s deferred tax assets or liabilities. The Company is still evaluating the fair value of acquired assets and liabilities and pre-acquisition contingencies; therefore, the final allocation of the purchase price has not been completed. Note B. Pro Forma Adjustments The pro forma adjustments include the estimated purchase price, including goodwill and intangibles, taxes, amortization expense, interest expense, and other expenses. The pro forma adjustments included in the unaudited consolidated financial statements are as follows: (a) Eliminate Olson goodwill and other intangibles, and adjust goodwill, and other intangible assets to reflect preliminary purchase price allocation. (b) Eliminate Olson deferred financing fees. (c) Eliminate Olson current and long-term deferred rent, debt and settled contingent liabilities, and reflect long-term debt borrowed as a result of the acquisition. (d) EliminateOlson equity, and adjuststockholders’ equity for theimpact of pro forma adjustments. (e) Adjust for increased stock-based compensation as a result of the acquisition. (f) Eliminate Olson management fees for the year ended December 31, 2013 and the nine months ended September 30, 2014, and eliminatecosts related to ICF'sacquisition of Olsonand income related to the reduction of an Olsoncontingent liability that was settled as a result of the acquisition for the nine months ended September 30, 2014. (g) Eliminate Olson amortization and record additional amortization on assets acquired from the acquisition. (h) Eliminate Olson interest expense and record interest expense as a result of debt incurred from the acquisition. (i) Adjust provision for income taxes to reflect ICF’s effective rate for the period. 4
